Case 3:19-cv-20573-BRM-DEA Document 1 Filed 11/21/19 Page 1 of 10 PageID: 1




     CLARA R. SMIT, ESQ.
     ATTORNEY AT LAW
     100 HORIZON CENTER BLVD
     HAMILTON, NJ 08691
     (732) 843-6600
     ATTORNEY FOR THE PLAINTIFF

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

     JOANNA CHAITRAM,                    :
                                               :
                           Plaintiff,          :
     V.                                        : CIVIL ACTION NO.:
                                               :
     ROBERT WOOD JOHNSON                       :
     UNIVERSITY HOSPITAL
                                               : COMPLAINT AND JURY DEMAND
                                               :
                                               :
                           Defendant.          :
                                               :


            The Plaintiff, Joanna Chaitram , residing at 272 Ward Ave, Apt. 3G , City of
     Bordentown, County of Burlington, State of New Jersey, files this Complaint, and
     would respectfully show the Court as follows:


                                        NATURE OF CASE
            1. On July 26, 1990, Congress enacted the Americans with Disabilities Act, 42
     U.S.C. Section 12101 et seq., establishing the most important civil rights for persons


                                             1
     with disabilities in our country's
Case 3:19-cv-20573-BRM-DEA              history.
                                 Document        This 11/21/19
                                             1 Filed  action is brought by10the
                                                                 Page 2 of      plaintiff,
                                                                              PageID:  2

      Joanna Chaitram, against defendants’ hospital, in their failure to provide reasonable
      accommodations for the plaintiffs disability and for discrimination based on
      disability during plaintiff’s daughter, Jessica Morris’s care in defendants’ hospital.
      The plaintiff experienced humiliation and discrimination in violation of her civil
      rights through Defendants' policies and practices of discrimination on the basis of
      disability.


             2. This action claims that defendants violated the New Jersey Law Against
      Discrimination, N.J.S.A. 10:5-1, et. seq., hereafter NJLAD, the ADA, and Section 504
      of the Rehabilitation Act, as well as other state and common law causes of action.
      In this action, Plaintiff suffered damages and now seeks declaratory and injunctive
      relief, and compensatory and punitive damages.
                                  JURISDICTION AND VENUE
             3. Jurisdiction of this court is invoked pursuant to N.J.S.A. 10:-5-1 et. seq, the
      Americans with Disabilities Act, Title III, 28 USCS Section 12181 et seq and the
      Rehabilitation Act, 29 USCS Section 794, Section 504. This suit is authorized and
      instituted pursuant to the exercise of the police power of the State for the
      protection of the public safety, health, and morals and to promote the general
      welfare and fulfillment of the provision to the Constitution of the State of New
      Jersey and the United States of America guaranteeing civil rights.
                                             PARTIES
             4.     Joanna Chaitram is a resident of the City of Bordentown, County of
      Burlington and State of New Jersey. Plaintiff Joanna Chaitram is profoundly deaf
      and communicates through American Sign Language. She requires qualified
      American Sign Language interpreters, reasonable accommodations/modifications
      and other auxiliary aids and services to communicate effectively with Defendants
      and to benefit from Defendants’ services. Plaintiff is a qualified person with a
      disability pursuant to Section 504, the ADA and NJLAD.


                                              2
           5. Defendant, Robert
Case 3:19-cv-20573-BRM-DEA      Wood Johnson
                             Document  1 FiledUniversity
                                               11/21/19 Hospital,
                                                         Page 3 isof located at 1 3
                                                                      10 PageID:

     Hamilton Health Place, City of Hamilton, County of Mercer and State of New

     Jersey. It is a public entity under the ADA and is a recipient of federal financial

     assistance. Thus, it is subject to the requirements of both the ADA and Section

     504.


                                             FACTS
            6.     One of the most important parts of the Americans with Disabilities
            Act is Title III, known as the "Public Accommodations and Services Operated
            by Private Entities". 42 U.S.C. Section 12181 et seq.
            7.     The New Jersey Law Against Discrimination specifically prohibits
     discrimination based upon disability under 10:5-12.
            8.     Section 504 of the Rehabilitation Act of 1973, provides that "No
     otherwise qualified individual with a disability" shall be "excluded, denied or
     discriminated against" by any facility receiving "federal financial assistance”.
            9.     Defendant provides public accommodations within the meaning
     provided in each of the above laws.
            10.    As relevant to the present action, discrimination includes a failure to
     provide appropriate and reasonable auxiliary aids to plaintiffs who have a hearing
     loss to ensure effective communication. 28 C.F.R. Section 36.303(c).
            11.    Among these aids include a failure to provide interpreters to plaintiff
     Joanna Chaitram during her daughters’ medical care. These aids were requested
     and denied by the defendant during plaintiffs’ daughters’ hospitalization from
     September 1, 2018 until September 6, 2018 and on all occasions prior and
     thereafter.
            12.    Plaintiff Joanna Chaitram brought her daughter to the emergency
     room at Robert Wood Johnson University Medical Center on September 1, 2018.
     Plaintiff’s daughter Jessica Morris was brought to the emergency room due to



                                            3
     severe stomach pain. After Document
Case 3:19-cv-20573-BRM-DEA      observation1 and  care,
                                              Filed     Ms. Morris
                                                    11/21/19  Page was released
                                                                    4 of        after 4a
                                                                         10 PageID:

      few hours and told to return to the emergency room if the pain continued or got
      worse.
               13.   The following day, September 2, 2018, plaintiff rushed her daughter
      to the hospital with worsening stomach pain. Upon arrival into the emergency
      room, scared and in excruciating pain, Jessica Morris asked medical staff for an
      interpreter for her mother. Her younger sister who was ten years old at the time
      was also there and also asked medical staff for an interpreter. Medical staff refused
      to provide an interpreter and instead relied on the patient, Jessica Morris to
      interpret what was happening to her mother. Plaintiff repeatedly tried to
      communicate with medical staff that she needed an interpreter to communicate
      and to be able to understand what was happening to her daughter. Medical staff
      ignored these requests. Jessica Morris was ultimately diagnosed her as having
      severe acute appendicitis.
               14.   Jessica Morris was rushed into surgery with acute severe appendicitis.
      She had to communicate this to plaintiff briefly before surgery while scared for her
      life and in pain. After being rushed into surgery, plaintiff and her ten year old
      daughter were left in the waiting room. Throughout the surgery and afterward,
      medical staff relied on plaintiff’s ten year old daughter to communicate her older
      daughter’s condition and prognosis to plaintiff. Communication was completely
      ineffective as plaintiff’s ten year old daughter did not know what these medical
      terms meant, let alone able to translate these to her worried mother.
               15.   After coming successfully out of surgery, plaintiff’s daughter spent
      the next four days at defendant’s hospital recovering. During this time, despite
      numerous requests from plaintiff and her daughters for interpreters, medical staff
      refused to provide one.




                                             4
          16. Plaintiff was ignored,
Case 3:19-cv-20573-BRM-DEA           humiliated
                                Document 1 Filedand  treated Page
                                                  11/21/19    like 5
                                                                   a ofnon-person
                                                                        10 PageID:by
                                                                                  5

     defendants. Defendants’ actions resulted in the plaintiff being irretrievably denied
     the complete understanding of the care her daughter received while at the
     Hospital's Facilities. Instead plaintiff experienced shame, anxiety, frustration,
     emotional distress, fear and discrimination.
            18. Each and all of the above acts, both of omission and commission, were
     intentional acts of discrimination and each and all were a proximate cause of the
     damages suffered by plaintiff. Plaintiff and her daughters will require the services
     of defendant hospital’s facilities in the future as it is the closest hospital to plaintiffs
     home, and based upon defendants’ ongoing pattern of discrimination will once
     again be denied reasonable accommodation for their disability.
            19. Defendants' willful, knowing and repeated acts of intentional

     discrimination against plaintiff evidences a pattern and practice of discrimination

     that is in violation of N.J.S.A. 10:5-1, et seq., the ADA and the Rehabilitation Act

     and caused plaintiff to suffer and continue to suffer mental pain and anguish.

                                              CLAIMS
            20. Plaintiff realleges and incorporates by reference the allegations of fact
     contained in the previous paragraphs.




                                  FIRST COUNT
                  DEFENDANTS VIOLATED TITLE III OF THE AMERICANS
                             WITH DISABILITIES ACT


            21. Plaintiff’s hearing loss substantially limits her major life activities,
     including her ability to effectively communicate. Therefore, Plaintiff is an individual
     with a disability under Title III of the ADA. Plaintiff meets the essential eligibility
     requirements for Defendants’ programs, services, and activities at all times material




                                               5
     hereto. Thus, Plaintiff is a qualified
Case 3:19-cv-20573-BRM-DEA         Document individual
                                               1 Filedwith a disability
                                                       11/21/19    Page and is entitled
                                                                          6 of          to the
                                                                               10 PageID:   6

      protections of the ADA under 29 USCS Section 794, et seq.
             22. Defendants violated Title III of the ADA in numerous ways, including
      discriminatory actions which occurred when they:
             (a)     Failed to maintain policies and procedures to ensure compliance with
      Title III of the ADA, specifically policies that provide equal access and effective
      communication to individuals with disabilities;
             (b)     Failed to ensure that communications with Plaintiff were as effective

      as communications with non-disabled patients;

             (c)     Failed to provide auxiliary aids and services, including qualified
      interpreters, and to modify policies and procedures to prevent discrimination
      against Plaintiff;
             (d)     Failed to establish effective self-evaluations and/or provide notice of
      Plaintiff’s rights as an individual with a disability under the ADA;
             (e)     Failed to train staff on how to utilize the video remote interpreting
      system; and
             (f)     Excluded Plaintiff from services of the public entity and denied
      Plaintiff the benefit of these services due to his disability.
             23. Plaintiff suffered severe emotional distress and damages in the past, and
      continue to suffer emotional distress and damages due to Defendants’ violations
      of Title III of the ADA.


                               SECOND COUNT
             DEFENDANTS VIOLATED SECTION 504 OF THE REHABILITATION
                                 ACT OF 1973


              24. Plaintiff is deaf and her disability substantially limits her major life
      activities, including her ability to effectively communicate with others who do not
      know sign language. Therefore, Plaintiff is considered to be an individual with



                                              6
     disabilities under Section 504,
Case 3:19-cv-20573-BRM-DEA           as amended,
                                Document          See 29 U.S.C.
                                          1 Filed 11/21/19 Page§706(8). Plaintiff 7is
                                                                7 of 10 PageID:

     otherwise qualified under Section 504 because she meets the essential eligibility
     requirements for Defendants’ services at all times material hereto. Defendant is
     also a recipient of federal financial assistance.
            25. Defendants’ policies, practices and procedures, particularly the actions

     and omissions described above, violated the Plaintiff’s rights under Section 504 by

     discriminating on the basis of disability.

            26. Additionally, Defendants also denied Plaintiff services which it made
     available to non-disabled patients.
            27. Defendants violated Plaintiff’s rights through repeated refusals to
     reasonably accommodate Plaintiffs with appropriate auxiliary aids and services or
     to modify policies and procedures to prevent discrimination.
            28.   Plaintiff suffered severe emotional distress and damages in the past,
     and continues to suffer distress and damages due to Defendants’ violations of
     Section 504.




                              THIRD COUNT
     DEFENDANTS VIOLATED THE NEW JERSEY LAW AGAINST DISCRIMINATION


           29. Defendants’ conduct is in violation of the N.J.S.A. 10:5-1, et seq., N.J.S.A.
     34:1-69.10 et seq.
                                     PRAYER FOR RELIEF
            WHEREFORE, Plaintiff respectfully pray that this Court grant the following
     relief against the Defendants, jointly and severally for the following:
            30.   Enter a declaratory judgment, pursuant to Rule 57 of the Federal Rules
     of Civil Procedure, stating that Defendants’ practices, policies and procedures have
     subjected Plaintiffs to discrimination in violation of Section 504 of the
     Rehabilitation Act, Title III of the Americans with Disabilities Act, and the New Jersey
     Law Against Discrimination.


                                             7
            31. Permanently enjoin
Case 3:19-cv-20573-BRM-DEA         Defendants
                              Document 1 Filedfrom  any practice,
                                               11/21/19 Page 8 of policy and/or
                                                                  10 PageID: 8

     procedure which will deny Plaintiffs equal access to, and benefit from Defendants
     services or which deny Plaintiffs communication with Defendants. Enter a
     permanent injunction ordering Defendants:




                  A.     To cease discrimination against Plaintiff and other deaf or hard
                         of hearing patients;

                  B.     To promulgate and comply with policies and procedures to
                         ensure that Defendants and its staff do not discriminate
                         against individuals who are deaf and hard of hearing;

                  C.     To promulgate and comply with procedures to ensure that
                         Defendants will provide and pay for interpreter services when
                         needed by individuals who are deaf or hard of hearing in all
                         services offered by Defendants;

                  D.     To promulgate and comply with procedures to ensure that
                         Defendants will notify individuals who are deaf or hard of
                         hearing of their right to effective communication. This
                         notification will include posting explicit and clearly worded
                         notices   that   Defendants    will   provide   sign   language
                         interpreters, Videophones, and other communication services
                         to ensure effective communication with and for deaf or hard
                         of hearing persons.



           32. Award compensatory and punitive damages;
           33. Award reasonable costs and attorneys' fees; and
           34. Award any and all other relief that may be necessary and appropriate.




                                          8
                               JURY1DEMAND
Case 3:19-cv-20573-BRM-DEA Document   Filed 11/21/19 Page 9 of 10 PageID: 9

            35. Plaintiff demands trial by jury for all of the issues a jury properly may
     decide, and for all of the requested relief that a jury may award.


                                                Respectfully submitted,



                                                  /s/ Clara R. Smit
                                                CLARA R. SMIT, ESQ.
                                                Attorney for Plaintiff
     Dated: November 119, 2019




                                       CERTIFICATION
       Pursuant to Rule 4:5-1, I, Clara R. Smit, certify that I am a member of the firm of
     Clara R. Smit, attorney for the Plaintiff stated herein. To my information and belief,
     the matter in controversy is not the subject of any other action pending in any
     other Court, or of a pending arbitration proceeding and no other action or
     arbitration proceeding is being contemplated. At this time, the Plaintiffs know of
     no other party who should be joined in this action.




                                                /s/ Clara R. Smit
                                                Clara R. Smit, Esq.
                                                Attorney for Plaintiff


     Dated: November 19, 2019




                                            9
Case 3:19-cv-20573-BRM-DEA Document 1 Filed 11/21/19 Page 10 of 10 PageID: 10




                                     10
